Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-14, 16 and 18-37 are currently pending. Claims 6-14, 16 and 18-33 are withdrawn; however, the claims were canceled via Examiner’s Amendment on 01/14/2021. Claims 1, 4, 5, and 34-37 are currently examined. 
Claim Rejections - 35 USC § 103
Claims 1, 4, 5, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Takasago et al. (US 2015/0277006 A1)
Regarding claims 1, 4 and 5, Takasago et al. teach a liquid crystal  compound C represented by General Formula (II) [0018]:

    PNG
    media_image1.png
    19
    324
    media_image1.png
    Greyscale
, wherein G2 and G2 represents a divalent alicyclic hydrocarbon group having 5 to 8 carbons  [022]; D1 and D2 represents –O-CR1R2- or –CR1R2—O [0020] wherein R1 and  R2  each independently represents a hydrogen atom [0021], L1 represent  a monovalent group having a polymerizable group [0022] and preferably 
    PNG
    media_image2.png
    107
    316
    media_image2.png
    Greyscale
[0092-0093] meeting the limitation recited by  (P-1) and  (P-20) as instantly recited by claim 4, 
    PNG
    media_image3.png
    337
    313
    media_image3.png
    Greyscale
 wherein Z1 to Z3 are hydrogen ,  Q2 represents a hydrogen ,  Ax  represents an organic group having 2 to 30 carbons and containing at least one aromatic ring (i.e. more specifically 
    PNG
    media_image4.png
    117
    53
    media_image4.png
    Greyscale
:examples and tables meeting the formula W-a-5)  and Ay represents a hydrogen atom or an alkyl group having n 1 or 6 carbon atoms or organic group having 2 to 30 carbon atoms and having at least one aromatic group  [0023-0031] , kz is 0 meeting the instant recitation of G represents (M-z-2), and (G-z-1) or (G-z--1) as claimed.
Although Takasago et al. do not recite the compound above as a polymerizable low wavelength dispersion or polymerizable reverse wavelength as instantly claimed,  it is noted the compound taught by Takasago et al. is equivalent and obvious variant of the compound represented by general formula (I) as instantly claimed .Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its 
Regarding claims 34 and 35, Takasago et al. teach a composition (liquid crystal composition) comprising the compound (abstract, claims and examples).
Regarding claim 36, Takasago et al. teach a method for producing a polymer, the method comprising: providing the composition and polymerizing the composition (examples and [0179]).
Regarding claim 37, Takasago et al. teach a method for producing an optically anisotropic body, the method comprising: providing the composition; aligning the polymerizable compound and polymerizing the composition (claims and examples).
Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. Applicant’s principle arguments are the following:
A) Takasago fails to teach the feature “Zz3 and Zz4 directly bonded to Mz independently denote –OCH2- or –CH2O-,” as recited in claim 1.  The Office Action asserted that General Formula (II) of Takasago (reproduced below) teaches the claimed compound of claim 1. Each example in which the chemical structure is specifically shown in Takasago shows only the case where both D1 and D2 adjacent to the branch point of Ar are ester bonds. 

This is evidenced by, for example, the compound (A 142-14) in Example 53 of the present application and compound II-3-23 in Takasago (II-3-23 is considered the closest structure to claim 1). For example, the phase transition temperature of compound (A 142-14) in Example 53 of the present application is C 85 N 128 I. On the other hand, the phase transition temperature of the compound 23 in Takasago is 114 N 200. This shows that changing the linking group from the ester bond to the oxymethylene group results that the liquid crystallinity decreases and the temperature range of the liquid crystal phase decreases.
If the linking group from an ester bond were changed to an oxymethylene group, the liquid crystal property would be reduced and the temperature range of the liquid crystal phase is reduced. Accordingly, one of ordinary skill in the art would not be motivated to change the ester bond to the oxymethylene group to arrive at the claimed subject matter because the oxymethylene group will result in loss of electron conjugation and a decrease in liquid crystallinity and orientation. Despite such an inhibitory factor, the compound of claim 1 has excellent storage stability when a solution is prepared, and even when an optical film is prepared, its haze value and alignment defects are expected from its excellent alignment (see. Tables 1-18 of the present application).

In contrast, paragraph [0009] of the present application discloses the claimed subject matter has “high storage stability when constituting a polymerizable composition.” The claimed subject matter can also provide “[a] polymer film produced by polymerization of the polymerizable composition [that] has a low haze, high thickness uniformity, low occurrence of non-uniform orientation, high surface hardness, high adhesiveness, and good appearances and fewer orientation defects even after ultraviolet irradiation” (see, paragraph [0005]). Takasago is silent on the above benefits obtained from the claimed subject matter.
Differences in the effects between the compound having an ester linking group as in Takasago and the claimed compound having an oxymethylene group adjacent to Mz can be found in examples discussed in the present invention. In the Table shown as below, a compound represented by the formula (A13-2) synthesized in Example 4, wherein both Zz3 and Zz4 bonded to Mz of the formula (Iz2) are esters are compared to compounds represented by the formula (A141-32) synthesized in Example 38, wherein the structure adjacent to Mz is an oxymethylene group or a methyleneoxy group, the formula (A141-33) synthesized in Example 39, the formula (A142-13) synthesized in Example 52, the formula (A142-14) synthesized in Example 53 and the formula (A142-15) synthesized in Example 54. The compound in which the structure adjacent to Mz is an oxymethylene group or a methyleneoxy group exhibits excellent performance in solution storability, haze, and alignment defects as shown in the Table 2 below.

In view of the foregoing, it is clear that claim 1 is not obvious over Takasago, and claim 1 and all claims dependent thereon are patentable.
A) Examiner respectfully disagrees. The prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
 Takasago et al. explicitly teach a liquid crystal compound C represented by General Formula (II) [0018]:

    PNG
    media_image1.png
    19
    324
    media_image1.png
    Greyscale
, wherein D1 and D2 represents –O-CR1R2- or –CR1R2—O [0020] wherein R1 and  R2  each independently represents a hydrogen atom [0021], which meets the instant feature “Zz3 and Zz4 directly bonded to Mz independently denote –OCH2- or –CH2O-,” as recited in claim 1. One of ordinary skilled in the art could easily choose R1 and  R2  each independently represents a hydrogen atom from the small limited choices taught by Takasago et al. in view of routine experimentation.  
Applicants are reminded that independent claim 1 is only directed to a reverse dispersion compound, and not an optical film, phase difference plate or polarizing plate as argued by the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nevertheless, Takasago et al. recognize that the optical film has an adhesiveness [0231-0250].
Therefore, the rejection is maintained. 
Applicant’s arguments, see pages 37-38, filed 06/22/2021, with respect to claims 1, 4-5 and 34-37 have been fully considered and are persuasive.  The double patenting rejection over claims 1-12 of U.S. Patent No. 10,919,870 B2 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722